238 S.W.3d 685 (2007)
John and Marcina J. CICUTTO, Respondents,
v.
Jerod A. WEAVER, Appellant, and
Farmers Insurance Company, Inc., Defendant.
No. WD 67686.
Missouri Court of Appeals, Western District.
September 25, 2007.
Application for Transfer Denied October 30, 2007.
Application for Transfer Denied December 18, 2007.
Daniel Defoe, Kansas City, for Appellant.
Kevin Stanley, Kansas City, for Respondent.
Before THOMAS H. NEWTON, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.
Application for Transfer to Supreme Court Denied October 30, 2007.
Prior report: 2006 WL 2946727.

ORDER
Jerod A. Weaver appeals the circuit court's judgment awarding damages to John and Marcina J. Cicutto for personal injuries resulting from an automobile accident. We affirm. Rule 84.16(b).